Exhibit 10.1
January 15, 2003
 
Byron Hall Pollitt, Jr.
 
Dear Byron,
 
It is our pleasure to offer you a position at Gap Inc. We’re a company driven by
passion, innovation and a focus on quality—the same characteristics we look for
in our employees. It’s clear you reflect these values and we feel confident
you’ll find rewarding opportunities with us.
 
This letter confirms our offer to you to join Gap Inc. as Chief Financial
Officer (“CFO”). In this position you will report to Paul Pressler, Chief
Executive Officer. This offer is contingent upon approval by the Compensation
and Stock Option Committee of our Board of Directors, and successful completion
of a background screen and reference check.
 
Salary. Your annual salary will be $625,000, payable every two weeks. You are
scheduled to receive a performance and compensation review in April 2004 based
on your time in the position.
 
Initial Bonus. In addition to your salary, you will receive an initial bonus of
$350,000 within the first thirty days of your employment. This will be processed
as supplemental income and is subject to supplemental taxes. In the event that
you voluntarily terminate your employment with Gap Inc. for any reason within
one year of your first date of employment, you agree to repay to Gap Inc. the
full bonus amount of $350,000, within 30 days of your last day of employment.
 
Based on your position as CFO, you will participate in the Executive Management
Incentive Cash Award Program (MICAP). Your eligibility will continue so long as
you remain as an executive of the Company. MICAP provides cash incentives as a
reward for achieving company and individual goals. You are eligible to receive a
target bonus of 65% and up to a maximum bonus of 130% of your base salary. For
fiscal year 2003, your annual bonus target will be split into two payout
opportunities based on six-month performance cycles. For the first bonus cycle
(first and second quarters 2003), your target bonus payout opportunity is 40% of
your annual target and will be payable in the third quarter on a prorated basis,
if applicable. For the second cycle (third and fourth quarters 2003), the target
payout opportunity is 60% of your annual target and will be payable in April
2004. Your MICAP bonus for fiscal year 2003 (February 2003-January 2004) is
based on time in position, divisional or country assignment and base salary
and/or incentive target.
 
Stock Options.
 
a. Fair Market Option Grant. Subject to approval by the Compensation and Stock
Option Committee of the Board of Directors and the provisions of the Company’s
stock option plan, you will be granted options to purchase 200,000 shares of Gap
Inc. common stock on the date when the options are approved by the Board of
Directors or on the first day of employment, whichever is later (the “date of
grant”). The option price shall be determined by the fair market value of the
stock on the date of grant. These options will become 100% vested and
exercisable as shown in the schedule below, provided you are employed with Gap
Inc. on the vesting date. These options must be



--------------------------------------------------------------------------------

 
Letter to Byron Pollitt, Jr.
January 15, 2003
Page 2 of 6
 
exercised within ten years from the date of grant or within three months of your
employment termination, whichever is earlier, or you will lose your right to do
so.
 
Option to purchase 50,000 shares vesting one year from date of grant
Option to purchase 50,000 shares vesting two years from the date of grant
Option to purchase 50,000 shares vesting three years from date of grant
Option to purchase 50,000 shares vesting four years from date of grant
 
b. Discounted Option Grant. Subject to approval by the Compensation and Stock
Option Committee of the Board of Directors and the provisions of the Company’s
stock option plan, you will be granted options to purchase 100,000 shares of Gap
Inc. common stock on the date when the options are approved by the Board of
Directors or on the first day of employment, whichever is later (the “date of
grant”). The option price will be discounted 50% from the fair market value of
the stock on the date of grant. These options will become 100% vested and
exercisable as shown in the schedule below, provided you are employed with Gap
Inc. on the vesting date. These options must be exercised within ten years from
the date of grant or within three months of your employment termination,
whichever is earlier, or you will lose your right to do so.
 
Option to purchase 25,000 shares vesting one year from date of grant
Option to purchase 25,000 shares vesting two years from the date of grant
Option to purchase 25,000 shares vesting three years from date of grant
Option to purchase 25,000 shares vesting four years from date of grant
 
c. Premium Option Grant. Subject to approval by the Compensation and Stock
Option Committee of the Board of Directors and the provisions of the Company’s
stock option plan, you will be granted options to purchase 100,000 shares of Gap
Inc. common stock on the date when the options are approved by the Board of
Directors or on the first day of employment, whichever is later (the “date of
grant”). The option price will be equal to 125% of the fair market value of the
stock on the date of grant. These options will become 100% vested and
exercisable as shown in the schedule below, provided you are employed with Gap
Inc. on the vesting date. These options must be exercised within ten years from
the date of grant or within three months of your employment termination, or you
will lose your right to do so.
 
Option to purchase 25,000 shares vesting one year from date of grant
Option to purchase 25,000 shares vesting two years from the date of grant
Option to purchase 25,000 shares vesting three years from date of grant
Option to purchase 25,000 shares vesting four years from date of grant
 
Financial Planning Assistance. We provide you with two choices to help you
achieve your financial goals. You have the option of one on one financial
counseling through our partnership with the AYCO Company. The first year of
counseling will be 100% company paid. Each year thereafter, Gap Inc. will pay
50% of the expense. As another option, Gap offers a reimbursement of $5,000
annually to be used with a financial planner of your choice.
 
Benefits. Gap Inc. offers a competitive benefits package designed to help you
stay healthy, assist in securing your financial future and manage your work and
personal life. In addition to medical, dental, vision, life and income
protection, you are eligible for Gap Inc.’s LifeStyle Benefits that include an
Employee Assistance Program and tuition reimbursement. Gap Inc. also offers an
Employee Stock Purchase Plan, a 401(k) plan with a generous dollar for dollar
company match up to 4 percent of your salary (limited as provided in the plan),
and employee discounts toward merchandise you purchase in our stores as gifts,
or for yourself and your eligible dependents. You will be eligible for 30 days
of Paid



--------------------------------------------------------------------------------

Letter to Byron Pollitt, Jr.
January 15, 2003
Page 3 of 6
 
Time Off on an annual basis in addition to seven Company-paid holidays. PTO
accrues each pay period based on regular hours paid, and can be used for
vacation, illness or personal business. Please refer to the Company’s benefits
booklet for more information on our extensive benefits package.
 
Relocation. Gap Inc. will pay for your relocation expenses in accordance with
the Company’s relocation policy. However, you will not be eligible to receive
any loans, benefits or compensation prohibited by federal or state law
applicable to your executive level. By signing this letter you agree to abide by
the terms of the Company’s relocation policy, including its payback provisions.
A relocation administrator will review with you the specific components of your
package and work with you throughout the relocation process.
 
Income Continuation and Severance. In the event that Gap Inc. terminates your
employment involuntarily without cause before your third anniversary of
employment, the Company will continue to make bi-weekly payments to you based on
your then current base salary and will subsidize your COBRA medical premium
(collectively “Income Continuation”) and will pay under subpart a(i) below an
additional severance (“Severance”), according to the following schedule
beginning on the day after your last active day of employment:
 
a. If your employment is terminated before your first anniversary of employment:
 

 
(i)
 
The Income Continuation amount will be equivalent to 24 months of your then
current salary plus a COBRA subsidy for 18 months from the termination date;

 
(ii)
 
You will receive as Severance in August 2003 and April 2004 an amount equivalent
to what you would otherwise have received under MICAP with respect to the fiscal
year 2003; however, if the payments in August 2003 and April 2004 are
collectively less than $406,250, then you will receive the difference in April
2004; and

 
(iii)
 
You will receive as Severance an amount equivalent to the in-the-money
appreciation (as of the date of termination) you would have accrued, if any,
with respect to options granted under this agreement which would have otherwise
vested one year from the date of grant.

 
b. If your employment is terminated upon or after your first anniversary but
before your second anniversary of employment, the     Income Continuation amount
will be equivalent to 18 months of your then current salary plus a COBRA subsidy
for 18 months     from the termination date; and
 
c. If your employment is terminated upon or after your second anniversary but
before your third anniversary of employment, the     Income Continuation amount
will be equivalent to 12 months of your then current salary plus a COBRA subsidy
for 12 months     from the termination date.
 
d. If your employment is terminated for any reason upon or after your third
anniversary of your first day of employment, you will not     be entitled to any
Income Continuation or Severance under this agreement.
 
Prior to and as a condition of receiving the Income Continuation and Severance
described above, you must execute a full release of all claims arising out of
your employment and termination of employment with Gap Inc. During the Income
Continuation period, you agree to be reasonably available to the Company for up
to 20 hours per month as requested to respond to requests for information
concerning matters, facts or events relating to the Company or any Company
entity about which you may be knowledgeable.



--------------------------------------------------------------------------------

 
Letter to Byron Pollitt, Jr.
January 15, 2003
Page 4 of 6
 
If you accept new employment or establish any other professional relationship
(e.g., a consulting relationship) for which you are compensated during the
applicable Income Continuation period or if you breach your remaining
obligations to the Company (e.g., your duty to protect confidential
information), Income Continuation and Severance payments will cease effective on
your acceptance or breach as described herein. As a condition of receiving
Income Continuation and Severance, you agree to inform Gap Inc. within five days
of your acceptance of new employment or other compensated relationship.
 
For purposes of this agreement, “cause” shall mean termination of your
employment based on a good faith determination by the CEO that your employment
be terminated for any of the following reasons: (1) indictment, conviction or
admission of any crime involving dishonesty or moral turpitude; (2)
participation in any act of fraud or malfeasance against the Company; (3)
intentional damage to any property of the Company; (4) breach of any provision
of this agreement or the Company’s Code of Business Conduct; (5) use of alcohol
or drugs which interferes with the performance of your duties under this
Agreement or which compromises the integrity and reputation of the Company, its
employees or products; or (6) absence from employment, other than a result of
disability, for any reason for a period of more that four weeks without prior
consent by the Board.
 
If you voluntarily resign your employment with Gap, Inc. at any time or your
employment is terminated for cause, you will receive no compensation, payment or
benefits after your last day of employment.
 
Tax Withholding. You acknowledge and agree that all payments made pursuant to
this agreement shall be subject to withholding of all applicable taxes.
 
Proprietary Information or Trade Secrets of Others. You represent and warrant to
us that: 1) you do not have any other agreements, relationships or commitments
to any other person or entity that conflict with accepting this offer or
performing your obligations as outlined herein; and 2) prior to your first day
of employment with Gap Inc. you will return all property and confidential
information belonging to all prior employers; and 3) you will not disclose to
us, or use, or persuade any other Company employee to use, any proprietary
information or trade secrets of another person or entity.
 
Abide by Company Policies. You agree to abide by and comply with all applicable
Gap Inc. policies including, but not limited to, those contained in the Code of
Business Conduct.
 
Confidentiality and Non-Solicitation. You agree to execute and abide by the
attached Confidentiality and Non-Solicitation Agreement during and after your
employment with Gap Inc.
 
Start Date and Orientation. Your first day with the company will be mutually
agreed upon. On your first day, you will be greeted by Katie Rosson, Senior Vice
President, Human Resources. Please bring identification and proof of
authorization to work in the U.S. (i.e., your driver’s license and Social
Security card, or a U.S. passport). If you have questions about documentation,
contact Katie Rosson at (650) 952-4400.
 
Other Provisions. Please read the following, which will help you understand the
terms of your employment. Gap, Inc. has numerous subsidiaries and affiliates
(collectively referred to as “the Company”). Each employee is assigned to one of
these corporations depending on where he or she works and can be reassigned at
the sole discretion of the Company. By reviewing and signing this letter, you
understand that this letter and your acceptance of our offer of employment does
not constitute an employment contract with the Company and your employment is at
will. This means



--------------------------------------------------------------------------------

 
Letter to Byron Pollitt, Jr.
January 15, 2003
Page 5 of 6
 
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way or precluding Gap Inc. from
revoking this offer of employment at any time. You are free to resign at any
time. Similarly, the Company is free to terminate your employment at any time
for any reason. The only time your at-will status could be changed is if you
were to enter into an express written contract with the Company, which contains
the words, “this is an express contract of employment”, and which is signed by
an officer of the Company. The above language contains our entire agreement
about your at-will status and there are no oral or side agreements of any kind.
 
Please review your agreement (which incorporates the Confidentiality and
Non-Solicitation Agreement attached), sign one of the enclosed originals and
return the entire letter and agreement to Katie Rosson at Gap Inc. You may keep
the other original for your personal records. This offer is valid only until
Friday, January 17, 2003 at 9:00 a.m. and may be withdrawn.
 
Byron, it is our pleasure to extend this offer. We look forward to working with
you.
 
Very truly yours,
 
Gap Inc.
 
/s/ PAUL PRESSLER        

--------------------------------------------------------------------------------

Paul Pressler
Chief Executive Officer

 
Confirmed this 16 day of January, 2003
 
/s/ BYRON H. POLLITT, JR.            

--------------------------------------------------------------------------------

Byron Hall Pollitt, Jr.



--------------------------------------------------------------------------------

 
Letter to Byron Pollitt, Jr.
January 15, 2003
Page 6 of 6
 
CONFIDENTIALITY & NON-SOLICITATION AGREEMENT
 
Byron Hall Pollitt, Jr. (“Employee”) acknowledges that the services he will
perform for Gap Inc. are unique and extraordinary and that he will be in a
relationship of confidence and trust with Gap Inc. As a result, during his
employment with Gap, he will acquire “Confidential Information” that is (1)
owned or controlled by Gap, (2) in the possession of Gap and belonging to third
parties, and/or (3) conceived, originated, discovered or developed in whole or
in part by Employee. Confidential Information includes trade secrets and other
confidential or proprietary business, technical, strategic, marketing, legal,
personnel or financial information, whether or not Employee’s work product, in
written, graphic, oral or other tangible or intangible forms, including, but not
limited to strategic plans, specifications, records, data, computer programs,
drawings, diagrams, models, employee, vendor or customer names or lists,
business or marketing plans, studies, analyses, projections and reports,
communications by or to attorneys (including attorney client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and software systems and
processes. Any information that is not readily available to the public shall be
considered to be a trade secret and confidential and proprietary.
 
Employee agrees that he will keep the Confidential Information in strictest
confidence and trust, and will not, without the prior written consent of Gap’s
General Counsel, directly or indirectly use or disclose to any person or entity
any Confidential Information, during or after Employee’s employment, except as
is necessary in the ordinary course of performing Employee’s duties while
employed by Gap Inc.
 
Employee also agrees that in the event of his employment termination for any
reason, he will immediately deliver to Gap Inc. all company property, including
all documents, materials or property of any description, or any reproduction of
such materials, containing or pertaining to any Confidential Information.
 
Additionally, Employee agrees that so long as he is employed by Gap, and for a
period of one year thereafter, Employee will not, directly or indirectly, on
behalf of Employee, any other person or entity, solicit, call upon, recruit, or
attempt to solicit any of Gap’s employees, consultants, customers, or vendors.
Employee further agrees that he will not directly or indirectly, on behalf of
Employee, any other person or entity, interfere or attempt to interfere with
Gap’s relationship with any person who at any time was an employee, consultant,
customer or vendor or otherwise has or had a business relationship with Gap.
 
ACKNOWLEDGED AND AGREED TO THIS                    DAY OF
                                                 
                                            ,                      .
 
 

--------------------------------------------------------------------------------

Byron Hall Pollitt, Jr.
     